Citation Nr: 9914616	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for PTSD in 
September 1988, and the veteran did not appeal.  Thereafter, 
additional medical evidence was received in November 1989, 
whereupon the RO confirmed the prior denial of the veteran's 
claim for PTSD.  The Board of Veterans' Appeals (Board) 
remanded the case to the RO in November 1994.  At that time, 
the Board concluded that in a September 1991 rating decision, 
the RO reopened the veteran's claim based on new and material 
evidence.  The Board again remanded the claim to the RO in 
August 1997.


REMAND

The veteran's current claim originated when he was living in 
Florida, and it was being handled by the St. Petersburg, 
Florida RO originally.  In May 1995, the veteran informed 
that RO that he had moved to St. Paul, North Carolina.  
Correspondence was being sent to him at that address, and he 
responded to such correspondence through his representative 
in May 1996.  The RO continued to send correspondence to the 
veteran at the St. Paul, North Carolina address through April 
1997, without any being returned as undeliverable by the 
United States Postal Service.  

The Board remanded the case to the St. Petersburg RO in 
August 1997 for further evidentiary development, to include 
action pertaining to verification of claimed stressors and 
scheduling a VA psychiatric examination.  In October 1997, 
the St. Petersburg RO transferred the veteran's claims folder 
to the Winston-Salem, North Carolina RO.

In November 1997, the Winston-Salem RO started sending 
correspondence to the veteran at a Barnesville, North 
Carolina address.  The veteran has not responded to any of 
the four separate pieces of correspondence which have been 
sent to that address.  There is no source document of record 
showing why the RO started using the Barnesville, North 
Carolina address.


The provisions of 38 C.F.R. § 3.1(q) (1998) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  The provisions of 
M23-1, Part I,  § 11.03, et seq. indicate that the source 
document for any change of address is to be placed in the 
claims folder.  

Since there is no source document in the claims folder 
showing that the veteran changed his address from St. Paul, 
NC to Barnesville, NC, it appears that the veteran's latest 
address of record is in St. Paul, NC.  In order to satisfy 
due process concerns, clarification of the veteran's address 
is needed before a final appellate decision may be issued.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should make reasonable 
attempts to ascertain the veteran's 
actual address, and document for the 
claims folder any relevant information.  

2.  Thereafter, the RO should correspond 
with the veteran, at all addresses it 
has reason to believe the veteran may be 
reached, including the veteran's latest 
address of record, in order to obtain 
the development sought at indented 
paragraphs one through five by the Board 
in its August 1997 remand.  In that 
connection, if the veteran is located 
the development specified in the Board's 
August 1997 remand should be undertaken.  
All attempts to contact the veteran 
should be documented in the claims 
folder.  The veteran should be informed 
of the provisions of 38 C.F.R. §§ 3.158 
and 3.655 (1998).

3.  Thereafter, appropriate adjudicative 
action should be accomplished by the RO.  
If the veteran's claim remains denied, 
the case should be returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Finally, the Board wishes to make it clear that while the RO 
should make reasonable efforts to ascertain the veteran's 
current address because of the circumstances discussed above, 
the Court's decision in Hyson v. Brown, 5 Vet. App. 262, 265 
(1993), stated that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


